Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER THIS NOTE NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS
REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND THE COMPANY HAS RECEIVED
EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY TO THE COMPANY.

 

MEDIACO HOLDING INC.

 

Amended and REstated

unsecured CONVERTIBLE PROMISSORY NOTE

February 28, 2020

$10,250,000.00

MediaCo Holding Inc., an Indiana corporation (the “Company”), hereby promises to
pay to SG Broadcasting LLC, a Delaware limited liability company (the “Holder”),
the principal amount of up to $10,250,000.00 (the “Outstanding Principal
Amount”), together with interest thereon calculated from the date hereof in
accordance with the provisions of this Amended and Restated Unsecured Promissory
Note (as amended, amended and restated, modified or supplemented, this “Note”).
Except as defined in Section 6 hereof or unless otherwise indicated herein,
capitalized terms used in this Note have the same meanings set forth in the
Contribution Agreement.  

1.Interest Accrual and Payment.  Subject to Section 4(b)(ii) below, interest
shall accrue on the principal sums outstanding at a rate per annum equal to the
Base Rate, plus an increase of 1.00% following the second anniversary of the
date hereof and additional increases of 1.00% following each anniversary of the
date of this Note thereafter (the “Applicable Interest”).  The Applicable
Interest shall become due and payable in accordance with Section 2.  Any accrued
interest which for any reason has not theretofore been paid shall be paid in
full on the Maturity Date.    

2.Payment of Principal and Interest on Note.  

(a)Scheduled Payments. The Company shall pay the Applicable Interest solely in
kind annually on the date of this Note, with such interest shall be added to the
principal amount of this Note on such payment date.  The Company shall pay the
entire principal amount of this Note, together with all accrued interest
thereon, on the Maturity Date or such earlier date as required by the terms
hereof.  

(b)Optional Prepayments.  The Company may, at any time and from time to time, no
later than five (5) days after providing notice thereof to the Holder, without
premium or penalty, prepay all or any portion of the outstanding principal
amount of, or interest on, this Note; provided that such prepayment is not
prohibited by Section 3 hereof or any applicable subordination agreement
executed by the Holder. In connection with each prepayment of principal
hereunder, the Company shall also pay all then accrued and unpaid interest
hereunder.

(c)Mandatory Prepayments.  Upon the first to occur of (i) a Sale of the Company
or (ii) a Change of Control, the Company shall pay the outstanding principal
amount of this Note, together with all accrued and unpaid interest on the
principal amount being repaid.

 

--------------------------------------------------------------------------------

 

(d)Application of Payments.  Payments under this Note shall be applied (i)
first, to the payment of then accrued interest hereunder until all such interest
is paid and (ii) second, to the repayment of the principal outstanding
hereunder.

3.Subordination.  If at any time a Senior Lender requires this Note to be
subordinated to such Senior Lender’s Company Senior Debt, Holder hereby agrees
to subordinate this Note to such Senior Lender’s Company Senior Debt upon
commercially reasonable terms and conditions and execute all documents,
including any amendments to this Note, requested by such Senior Lender to
evidence such subordination.  Such subordination agreement shall permit payments
pursuant to Section 1 hereof.

4.Events of Default.  

(a)Definition.  For purposes of this Note, an “Event of Default” shall be deemed
to have occurred if:

(i)subject to any applicable subordination agreement executed by the Holder and
the Company Senior Debt, the Company fails to pay the full principal amount of
this Note together with accrued and unpaid interest thereon on the date the same
becomes due and payable hereunder, and such failure to pay is not cured within
fifteen (15) days after the occurrence thereof;

(ii)the Company fails to comply with any other provision of this Note and such
failure is not cured within thirty (30) days after the occurrence thereof; or

(iii)an Insolvency Event occurs.

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court of competent jurisdiction or any order, rule or regulation of any
administrative or governmental body having jurisdiction therein.

(b)Consequences of Events of Default.  

(i)Subject to Section 3 above, any applicable subordination agreement executed
by the Holder, and the Company Senior Debt, if an Event of Default other than of
the type described in Section 4(a)(ii) has occurred, the Holder may declare the
aggregate principal amount of this Note (together with all accrued interest
thereon and all other amounts due and payable with respect thereto, including
without limitation all interest accrued pursuant to Section 4(b)(ii), below) to
be immediately due and payable and the Company shall immediately thereafter pay
to the Holder all amounts due and payable with respect to this Note.

(ii)Upon and during the continuance of an Event of Default, the Applicable
Interest shall be equal to the Base Rate plus four percentage points (4.0%).

(iii)Subject to Section 3 above, any applicable subordination agreement executed
by the Holder, and the Company Senior Debt, the Holder shall also have any other
rights which the Holder may have pursuant to applicable law.

5.Conversion.

(a)Optional Conversion. On or after the date that is six (6) months after the
date of the Original Note (as defined below), all or a portion of the
outstanding principal and any accrued but unpaid interest

2

--------------------------------------------------------------------------------

 

hereunder (the “Conversion Amount”) shall be convertible, at the option of the
Holder upon notice to the Company, into shares of the Class A Common Stock, par
value $0.01 per share (the “Class A Stock”), of the Company, at a conversion
price equal to the 30-Day VWAP of the Class A Stock determined as of the
Conversion Date.  The “Conversion Date” shall be the fifth (5th) Business Day
after the date on which the Holder gives notice of such conversion.

(b)Conversion Procedure; Effect of Conversion.  If this Note is to be converted
pursuant to Section 5(a), the Holder shall surrender this Note (or a notice to
the effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the Holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note) for
cancellation.  Upon conversion of this Note in part, the Company shall reissue
the Holder a replacement note in an amount equal to the aggregate of the
outstanding amount and accrued but unpaid interest not included in the
Conversion Amount.  Upon conversion of this Note in full and the payment of the
amounts specified in this section, the Company shall be forever released from
all of its obligations and liabilities under this Note, and this Note shall be
deemed of no further force or effect, whether or not the original of this Note
has been delivered to the Company for cancellation.

(c)Limitation on Conversion.  Notwithstanding anything herein to the contrary,
the maximum number of shares of Class A Stock to be issued in connection with
the conversion of this Note shall not, without the prior approval of the
shareholders of the Company, (i) exceed a number of shares equal to 19.9% of the
outstanding shares of common stock of the Company immediately prior to the date
of this Note, (ii) exceed a number of shares that would evidence voting power
greater than 19.9% of the combined voting power of the then-outstanding voting
securities of the Company immediately prior to the date of this Note, in each of
subsections (i) and (ii) as such numbers of shares are calculated before the
issuance of the Class A Stock upon conversion of this Note, or (iii) otherwise
exceed such number of shares of capital stock of the Company that would violate
applicable listing rules of the Nasdaq Stock Market (“Nasdaq”), in each of
subsections (i) through (iii), only to the extent required by applicable Nasdaq
rules and guidance (the “Share Cap”). In the event the number of shares of Class
A Stock to be issued upon conversion of this Note exceeds the Share Cap, then
the portions of this Note that would result in the issuance of any excess shares
shall cease being convertible, and the Company shall instead either (x) repay
such portions of this Note in cash or (y) obtain shareholder approval of the
issuance of shares of Class A Stock in excess of the Share Cap prior to the
issuance thereof.  For the avoidance of doubt, this Section 5(c) shall be void
and have no further effect immediately following such time as shareholders of
the Company approve the issuance of shares of Class A Stock in excess of the
Share Cap pursuant to the conversion of this Note.

6.Definitions.  For purposes of this Note, the following capitalized terms have
the following meaning.

“30-Day VWAP” means the price equal to the average of the volume-weighted
average prices of the Class A Stock on the Trading Market for the last thirty
(30) Trading Days prior to the date of determination; provided, that if there is
no Trading Market for any such day, then the price used for such day shall be
the average of the highest closing bid price and the lowest closing ask price of
any of the market makers for such security as reported in the OTCQX, OTCQB, Pink
or Grey markets (in that order) operated by OTCMarkets.

“Base Rate” means the interest rate on the Company Senior Debt, or if no Company
Senior Debt is outstanding, 6.00%.  

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in the State of New York.

3

--------------------------------------------------------------------------------

 

“Capital Stock” means any and all shares, interests, participations, units or
other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person, and
in each case any and all warrants, rights or options to purchase, and all
conversion or exchange rights, voting rights, calls or rights of any character
with respect to, any of the foregoing.

“Change of Control” means the occurrence of any of the following:

(a)the SG Affiliates (taken as a whole) at any time ceasing (i) to own and
control, directly or indirectly, beneficially and of record, on a fully diluted
basis, at least 51.0% on a fully diluted basis of the outstanding Voting Stock
of the Company or (ii) to have or exercise the power to elect a majority of the
board of directors or other managing body of the Company;

(b)any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act) becoming the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of a greater amount of Voting Stock
of the Company than is owned and controlled, directly or indirectly, by the SG
Affiliates (taken as a whole);

(c)the completion of a sale of any Capital Stock of the Company pursuant to a
registration statement which has become effective under the Securities Act; or

(d)a “change of control” (or any comparable term or provision) (i) as defined in
any Company Senior Debt document, or any term of similar effect under any
document executed in connection with any other Company Senior Debt document or
(ii) under or with respect to any documents or agreements governing the Capital
Stock of the Company.

“Company Senior Debt” means all principal of, premium (if any), interest
(including, without limitation, interest accruing or that would have accrued but
for the filing of a bankruptcy, reorganization or other insolvency proceeding
whether or not such interest constitutes an allowable claim in such proceeding)
on, and any and all other fees, expense reimbursement obligations, and other
amounts due pursuant to the terms of all agreements, documents and instruments
providing for, creating, securing or evidencing or otherwise entered into in
connection with (i) indebtedness for borrowed money of the Company (including,
without limitation, guarantees and other contingent obligations with respect to
indebtedness for borrowed money of its Subsidiaries) of the type typically held
by commercial banks, investment banks, insurance companies and other recognized
lending institutions, entities and funds or subsidiaries thereof, whether now
outstanding or hereafter created, incurred, assumed or guaranteed which is not
by its terms on parity with or subordinated to the Company’s obligations under
this Note, (ii) obligations evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, of the type
typically held by commercial banks, investment banks, insurance companies and
other recognized lending institutions, entities and funds or subsidiaries
thereof, whether now outstanding or hereafter created, incurred, assumed or
guaranteed which is not by its terms on parity with or subordinated to the
Company’s obligations under this Note, or (iii) capital leases and similar types
of financing, together with renewals, extensions, refundings, refinancings,
deferrals, restructurings, amendments and modifications of the items described
in (i), (ii), or (iii) above; provided that Company Senior Debt shall not
include any of the foregoing to the extent owing to an Affiliate of the Company.

“Contribution Agreement” means that certain Contribution and Distribution
Agreement, dated as of June 28, 2019, as amended, amended and restated, modified
or supplemented, by and among Emmis Communications Corporation, an Indiana
corporation, the Holder and the other parties identified therein.

4

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Insolvency Event” means the occurrence of any of the following: (i) the Company
makes a general assignment for the benefit of creditors; (ii) an order, judgment
or decree is entered adjudicating the Company bankrupt or insolvent; (iii) any
order for relief with respect to the Company is entered under any applicable
bankruptcy law; (iv) the Company petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of the Company or of
any substantial part of the assets of the Company, or commences any proceeding
relating to the Company under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or (v) any such petition or application is filed, or any such
proceeding is commenced, against the Company and not dismissed or stayed within
60 days.

“Maturity Date” means the date that is six (6) months after the fifth (5th)
anniversary of after the date of the Original Note.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization or a
governmental entity or any department, agency or political subdivision thereof.

“Sale of the Company” means the sale of the Company to a third party or group of
third parties pursuant to which such party or parties acquire all or
substantially all of the assets or business of the Company on a consolidated
basis.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Lender” means any holders of Company Senior Debt.

“SG Affiliates” means Standard General, L.P. and the funds for which is serves
as an investment advisor and their respective Affiliates.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Trading Day” means (a) any day on which the Class A Stock is listed or quoted
and traded on its Trading Market or (b) if the Class A Stock is not then listed
or quoted and traded on any Trading Market, then a day on which trading occurs
on the Nasdaq Global Select Market (or any successor thereto).

5

--------------------------------------------------------------------------------

 

“Trading Market” means the following market(s) or exchange(s) on which the Class
A Stock is primarily listed or quoted for trading on the date in question (as
applicable): the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the NYSE American or the New York Stock Exchange (or any
successors to any of the foregoing).

“Voting Stock” means, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors (or Persons
acting in a comparable capacity) of such Person under ordinary circumstances.

7.Amendment and Waiver.  Subject to any applicable subordination agreement, this
Note may be amended only with the written consent of the Company and the Holder.

8.Assignment and Transfer.  Except as set forth below, the Holder shall not
sell, assign, transfer, pledge, hypothecate, mortgage, or otherwise encumber
this Note; provided, however, that the Holder may assign or transfer all or any
portion of this Note with the prior written consent of the Company, in its sole
discretion (provided that any such assignee agrees to be bound by and subject to
the terms and conditions of this Note and any applicable subordination agreement
executed by the Holder). The Company shall not assign its interest in this Note,
either voluntarily or by operation of law, without the prior written consent of
the Holder; provided, that the Company shall be permitted to assign this Note to
any Affiliate of equivalent or greater net worth as the Company at the time of
such assignment.

9.Cancellation.  After all principal and then accrued interest at any time owed
on this Note has been paid in full, this Note shall be surrendered to the
Company for cancellation and shall not be reissued.

10.Payments.  All payments to be made to the Holder shall be made in U.S.
Dollars by check or wire transfer of immediately available funds.

11.Place of Payment.  Payments of principal and interest shall be delivered to
the Holder at such address as is specified by timely prior written notice by the
Holder.

12.Governing Law.  All questions concerning the construction, validity, and
interpretation of this Note will be governed by and construed in accordance with
the domestic laws of the State of New York, without giving effect to any choice
of law or conflicts of laws provision or rule (whether of the State of New York
or any other jurisdiction) that would compel the application of the substantive
laws of any jurisdiction other than the State of New York.

13.Business Days.  If any payment is due, or any time period for giving notice
or taking action expires, on a day which is not a Business Day, the payment
shall be due and payable on, and the time period shall automatically be extended
to, the next day Business Day, and interest shall continue to accrue at the
required rate hereunder until any such payment is made.

14.Notice.  The notice provisions set forth in Section 13.2 of the Contribution
Agreement are incorporated by reference in this Note and made a part hereof as
if they were set forth herein.

15.Acknowledgement. The Holder (a) is, by reason of its and its advisors’
business and financial experience, capable of evaluating the merits and risks of
this Note and making an informed investment decision with respect hereto and
with respect to the Company’s ability to repay the Note, in each case without
reliance upon any Affiliate of the Company, (b) has had full access to such
other information (including the opportunity to ask questions and receive
answers) concerning the Company as the Holder has deemed appropriate, and has
made its own investigation, without reliance upon the Company (other than as set
forth in the Contribution Agreement and the documents referred to therein) or
any of its

6

--------------------------------------------------------------------------------

 

Affiliates, into the business, prospects, operations, property, financial, and
other condition and creditworthiness of the Company, and (c) is able to bear the
economic and financial risk of the Note.

16.Usury Laws.  It is the intention of the Company and the Holder to conform
strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
The aggregate of all interest (whether designated as interest, service charges,
points, or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the unpaid
principal balance of this Note remaining unpaid from time to time.  If such
interest does exceed the maximum legal rate, it shall be deemed a mistake and
such excess shall be canceled automatically and, if theretofore paid, rebated to
the Company or credited on the principal amount of this Note, or if this Note
has been repaid, then such excess shall be rebated to the Company.

17.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES TO THIS NOTE HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

18.Effect of Amendment and Restatement.

(a)This Note is a replacement note that supersedes in its entirety, as of the
date hereof, that certain Unsecured Convertible Promissory Note dated as of
November 25, 2019, executed by the Company in favor of the Holder (the “Original
Note”). 

(b)In addition to the amounts contributed by the Holder to the Company under the
Original Note (the “Original Contribution”), the Holder hereby agrees to
contribute to the Company $2,000,000 as of the date hereof (the “First
Contribution”) and $2,000,000 on or before March 31, 2020 (the “Second
Contribution” and, together with the Original Contribution and the First
Contribution, the “Contributions”). For the avoidance of doubt, the Second
Contribution shall not be considered part of the Outstanding Principal Amount
under this Note until it is disbursed to the Company by the Holder pursuant to
the terms of this Note.  In consideration of the Holder making the
Contributions, the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, intending to be legally bound, the Company and the
Holder desire to amend and restate the Original Note on the terms as set forth
herein. It is the intention of the Company and the Holder that while this Note
replaces the Original Note, it is not in payment or satisfaction of the Original
Note, but rather is the substitution of one evidence of debt for another without
any intent to extinguish such debt.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and the Holder has executed and
delivered this Unsecured Promissory Note on the date first above written.

 

 

MEDIACO HOLDING INC.

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

SG BROADCASTING LLC

 

By:

/s/ Soohyung Kim

Name:

Soohyung Kim

Title:

Managing Member

 

 